DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recite(s) An inter-company information sharing system 
Besides the recitation of “a communication connection is made with a plurality of computers”; “information disclosure request receiving means for”; “information registration request receiving means for”; “information storage means for”; “disclosure control means for”. 
This judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements: “a communication connection is made with a plurality of computers”; “information disclosure request receiving means for”; “information registration 
7.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of storing information as described above amounts to no more than performing generic computer functions of communication, receiving means, storage means and control means, such generic computing functions are used in a generic computer components such as in a database or memory.  The mere use of generic computer components and generic computer functions related to communication, receiving, storing and controlling data does not provide an inventive concept.  The claim(s) is not patent eligible.
Claims 2-7, similarly recite an abstract idea as shown above, and fails to recite additional limitations that overcomes the rejection to claim 1.  Claims 8-10, are method claims equivalent to claims 1, 6 and 7 above without the “means for” language.  As such similarly recites an abstract idea as shown above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata et al. (US 20110088101 A1).
Regarding claim 1, Shibata discloses:
an inter-company information sharing system in which a communication connection is made with a plurality of computers individually corresponding to a plurality of companies, at least by (paragraph [0043] which specifically describes “inter-company information exchange/share system” and describes exchanged messages (i.e. “communication connection”) regarding information request and providing information between user terminal 3 and 2 of respective companies (i.e. “computers individually corresponding to a plurality of companies”)
comprising: information disclosure request receiving means for receiving an information disclosure request from each of the computers, at least by (paragraph [0048] which describes the G/W server that receives a request from requestor user terminal 2 via internet communication means (i.e. means for receiving request from each of the computers, and paragraph [0043] further describes the request as an information request (i.e. “information disclosure request”)
information registration request receiving means for receiving an information registration request from each of the computers, at least by (paragraph [0108] describes receiving provided file registration request from provider user-terminal 3, 
information storage means for storing information regarding the information registration request, at least by (paragraph [0057] which describes storing user authentication information related to the registration request)
and disclosure control means for controlling a disclosure of the information stored in the information storage means on a basis of information regarding the company corresponding to the computer that has transmitted the information registration request and the information regarding the company corresponding to the computer that has transmitted the information disclosure request, at least by (paragraph [0051-0052] describes the information control means provided by server 4 and server 7, furthermore Fig. 10 and corresponding paragraphs related to access control, based on checking (Ref. S303) Member ID and Management ID (i.e. information regarding the company), and whether they have access to requested information and providing said information (Ref. S309) (i.e. controlling a disclosure of the information)
As per claim 2, claim 1 is incorporated and Shibata discloses:
wherein the disclosure control means controls the disclosure of the information on a basis of business category data of the company corresponding to the computer that has transmitted the information registration request and the business category data of the company corresponding to the computer that has transmitted the information disclosure request, at least by (paragraph [0056-0060] describes server 4 and 7 
As per claim 3, claim 1 is incorporated and Shibata discloses:
wherein the disclosure control means controls the information disclosure on a basis of data for specifying an object company of the information disclosure for the company corresponding to the computer that has transmitted the information registration request and data for specifying the company corresponding to the computer that has transmitted the information disclosure request, at least by (at least by (paragraph [0056-0060] describes server 4 and 7 providing the disclosure control means based on the requestor information request and membership id (i.e. “business category data”), paragraph [0058] specifically describes “a membership ID 8c indicating each of the information requesting company and the information providing company”)
As per claim 4, claim 1 is incorporated and Shibata discloses:
wherein the data for specifying the object company of the information disclosure is set in advance in each type of the information, at least by (Fig. 3c describes predefined access control for each information (i.e. information disclosure) including which member id has access (i.e. specified object company)
As per claim 5, claim 1 is incorporated and Shibata discloses:
wherein the disclosure control means transmits, to the computer that has transmitted the information disclosure request, the information abstracted by a mode corresponding to a type of the information and the business category data of the company corresponding to the computer that has transmitted the information disclosure request, at least by (paragraph [0143-0144] describes a reply to the requestors information disclosure request, based on the requestors login which indicated membership id and the reply including the information requested if the information is indicated as accessible by the requestor via access control data corresponding to the membership id).
As per claim 6, claim 1 is incorporated and Shibata discloses:
further comprising: the plurality of computers, wherein each of the computers includes means for transmitting the information registration request including data for identifying the company corresponding to the computer and data for identifying the type of the information, at least by (Fig. Fig. 8 and corresponding paragraphs which describe registration request that include provider member id (i.e. identifying the company corresponding to the computer) and file/file type (i.e. data for identifying the type of the information ) and its access control (i.e. members who have access to the file).
As per claim 7, claim 6 is incorporated and Shibata discloses:
wherein each of the computers further includes means for transmitting the information disclosure request including the data for identifying the company corresponding to the computer and the data for identifying the type of the information, at least by (Fig. Fig. 8 and corresponding paragraphs which describe registration request that include provider member id (i.e. identifying the company corresponding to the computer) and file/file type (i.e. data for identifying the type of the information) and its access control (i.e. members who have access to the file).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DENNIS TRUONG/Primary Examiner, Art Unit 2152